Citation Nr: 0023741	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status postoperative L4-L5 diskectomy with left 
laminectomy.

2.  Entitlement to service connection for residuals of a 
fracture of the left tibia.

3.  Entitlement to service connection for systemic arthritis, 
claimed as secondary to meningitis.

4.  Entitlement to service connection for residuals of in-
service concussions.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a right ankle 
disorder, to include arthritis.

10.  Entitlement to service connection for a left ankle 
disorder, to include arthritis.

11.  Entitlement to service connection for residuals of an 
injury to the left wrist and hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In his March 1999 Substantive Appeal, the veteran indicated 
that he "reserves the right to a hearing whereby he may 
present further testimony to well-ground these claims."  An 
April 1999 VA Report of Contact reflects that the RO 
contacted the veteran's representative to clarify whether the 
quoted comment represented a hearing request, and the 
representative responded that the veteran "might request a 
hearing in the future."  However, there is no subsequent 
correspondence of record on this matter, and in fact, in 
written argument submitted in March 2000 and in July 2000, 
the veteran's representative did not request a hearing.  See 
also 38 C.F.R. § 20.1304 (1999).  The Board is therefore 
satisfied that the veteran has not, in fact, requested a VA 
hearing in conjunction with his claims on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's lumbar disc disease is productive of 
tenderness to palpation of the lumbar spine, neurological 
involvement of the left lower extremity that is not more than 
moderate in degree, and pain upon 50 to 85 degrees of flexion 
and at the extremes of other motions; however, his limitation 
of motion of the lumbar spine is slight to moderate in 
degree.

3.  There is no competent medical evidence of current 
residuals of a fracture of the left tibia.

4.  There is no competent medical evidence of current 
systemic arthritis, claimed as secondary to meningitis.

5.  There is no competent medical evidence of current 
residuals of in-service concussions, aside from the veteran's 
separately service-connected migraine headaches.

6.  There is no competent medical evidence of current 
bilateral hearing loss.

7.  There is no competent medical evidence of a nexus between 
current bronchitis and service.

8.  There is no competent medical evidence of a nexus between 
current sinusitis and service. 

9.  There is no competent medical evidence of a nexus between 
current tinnitus and service.

10.  There is no competent medical evidence of a nexus 
between a current right ankle disorder and service.

11.  There is no competent medical evidence of a nexus 
between a current left ankle disorder and service.

12.  There is no competent medical evidence of a nexus 
between a current left wrist disorder and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for lumbar disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).

2.  The claim of entitlement to service connection for 
residuals of a fracture of the left tibia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
systemic arthritis, claimed as secondary to meningitis, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
residuals of in-service concussions is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

7.  The claim of entitlement to service connection for 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

8.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

9.  The claim of entitlement to service connection for a 
right ankle disorder, to include arthritis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

10.  The claim of entitlement to service connection for a 
left ankle disorder, to include arthritis, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

11.  The claim of entitlement to service connection for 
residuals of an injury to the left wrist and hand is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar disc disease

As a preliminary matter, the Board finds that the veteran's 
claim for a higher initial evaluation for lumbar disc disease 
is plausible and capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991). The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the VA's duty to assist him in developing the facts pertinent 
to his claim under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Generally, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in the case where 
a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, as here, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West. 12 Vet. App 119 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

In the appealed December 1998 rating decision, the RO granted 
service connection for lumbar disc disease in light of in-
service treatment for this disability and assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Under this code section, moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent evaluation.  Severe intervertebral disc 
syndrome, characterized by recurring attacks with 
intermittent relief, warrants a 40 percent evaluation.

The reports of  VA spine and neurological examinations from 
May 1999 constitute the only relevant post-service medical 
evidence of record.  During the spine examination, the 
veteran reported that his low back problem was chronic and 
ongoing, but no specific flare-ups were described.  The 
veteran noted that he was not taking any medications for this 
disability and that he could do "normal activities and daily 
activities," but physical activities were difficult.  The 
examination revealed tenderness, soreness, and pain to 
palpation of the back.  Range of motion testing revealed 
flexion from zero to 85 degrees, with pain occurring from 50 
to 85 degrees.  Also, the veteran could "extend, bend, and 
rotate 25 to 30 degrees with pain throughout that range of 
motion."  Additionally, he was able to raise over his toes 
and heels holding on to support.  X-rays revealed narrowing 
of the disc space between the lower lumbar vertebra and S1.  
The diagnosis was a residual postoperative lumbar laminectomy 
and degenerative discs.

During his neurological examination, the veteran complained 
of back pain radiating down his left leg to the left foot and 
weakness of the left leg.  He reported that he could walk for 
a quarter of a mile before the increased pain in his left leg 
made it feel like it would give out.  Upon examination, mild 
impairment of propulsion, with limping in the left leg, was 
noted.  Upon standing on heels and toes, the left ankle would 
give out because of increased pain and weakness.  Limitation 
of motion of the left hip, knee, and ankle was noted.  
Testing of active movement of the left lower extremity was 
accompanied by pain in the left leg and in the back.  
Position sense was normal in the right foot but moderately 
decreased in the left great toe and mildly decreased in the 
other left toes.  The examiner noted a hypesthesia of the 
left lower extremity from the hip down, including the foot 
and toes.  The pertinent diagnosis was post surgical status, 
partial diskectomy of L5-S1, with radiculopathy and gait, 
motor, and sensory impairment of the left lower extremity.

The results of these examinations reflect that the veteran's 
primary symptoms of lumbar disc disease are tenderness on 
palpation, radiculopathy and neurological impairment of the 
left lower extremity that has not been described as more than 
moderate in degree, and pain on motion of the lumbar spine, 
particularly with 50 to 85 degrees of flexion.  The Board has 
considered such pain in reaching a determination of the 
veteran's claim.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1999); VAOPGCPREC 36-97 
(December 12, 1997).  However, the veteran's lumbar disc 
disease is productive of only slightly to moderately limited 
motion of the lumbar spine even with consideration of 
additional functional impairment due to pain.  The Board 
notes further, that the veteran has reported that he is not 
taking any medications for this disability.  Essentially, the 
Board finds that the overall disability picture is not more 
than moderate in degree.  As such, the criteria for an 
initial evaluation in excess of 20 percent under Diagnostic 
Code 5293 have not been met.  

The Board has considered all potentially applicable 
diagnostic criteria in reaching a determination on this 
claim.  However, there is no evidence of residuals of a 
vertebral fracture, without cord involvement but with 
abnormal mobility requiring a neck brace (jury mast) (the 
criteria for a 60 percent evaluation under Diagnostic Code 
5285); completely bony fixation (ankylosis) of the spine at a 
favorable angle (the criteria for a 60 percent evaluation 
under Diagnostic Code 5286); favorable ankylosis of the 
lumbar spine (the criteria for a 40 percent evaluation under 
Diagnostic Code 5289); severe limitation of motion of the 
lumbar spine (the criteria for a 40 percent evaluation under 
Diagnostic Code 5292); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (the criteria for a 40 percent evaluation under 
Diagnostic Code 5295).

Overall, the Board has considered all potentially applicable 
diagnostic code sections but finds no basis for an initial 
evaluation in excess of 20 percent for the veteran's lumbar 
disc disease.  Indeed, the 20 percent evaluation contemplates 
the highest degree of symptomatology shown during the entire 
pendency of the appeal of this initial evaluation.  See 
Fenderson v. West, supra.  Therefore, the preponderance of 
the evidence is against the veteran's claim for a higher 
initial evaluation.  In reaching this conclusion, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected lumbar disc disease has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including arthritis and organic diseases of the 
neurological system, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Also, before service connection may be granted for hearing 
loss, that loss must be of a particular level of severity.  
For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

B.  Factual background

The veteran's service medical records are entirely negative 
for any evidence of a fracture of the left tibia.  During his 
May 1999 VA bones examination, the veteran reported a tibia 
fracture from 1983, without residuals.  An examination of the 
left tibia was within normal limits, and the examiner 
rendered a diagnosis of a history of a fractured left tibia, 
with no residuals.  X-rays of the left tibia and fibula from 
May 1999 revealed no significant bone pathology.

A May 1981 in-service Report of Medical History contains a 
notation that the veteran had meningitis in 1970.  Also, the 
veteran reported a history of swollen and painful joints with 
meningococcal meningitis in his August 1998 Report of Medical 
History.  However, the corresponding separation examination 
report was negative for any such disorder.  This claimed 
disorder is not addressed in any post-service medical 
records.

The veteran's service medical records are negative for any 
in-service concussions, although he reported head injuries 
from 1985 and 1991 in his August 1998 Report of Medical 
History.  The only neurological problem of the head noted 
during service was headaches.  During his May 1999 VA 
neurological examination, the veteran complained of multiple 
head injuries in service.  A diagnosis of post-traumatic 
headaches, starting prior to service and aggravated by 
service-incurred head injuries, was rendered.  A computerized 
tomography (CT) scan of the head from June 1999 revealed no 
intracranial abnormalities.  No other diagnoses relating to 
the veteran's reported head injuries were noted, and the 
Board would point out that service connection has been 
granted separately for migraine headaches.

The veteran underwent several hearing evaluations during 
service, but none of these evaluations, including the 
evaluation conducted in conjunction with his August 1998 
separation examination, revealed any pure tone thresholds, 
from 500 Hertz to 4000 Hertz, in excess of 10 decibels.  The 
veteran's May 1999 VA audiological examination revealed no 
pure tone thresholds in excess of 15 decibels in either ear, 
and speech recognition scores were 94 percent in the right 
ear and 96 percent in the left ear.  The diagnosis was normal 
hearing bilaterally.

In November 1985, the veteran was treated for complaints of 
shortness of breath, and an assessment of rule out pulmonary 
embolus versus hyperventilation syndrome was rendered.  
Further complaints in March 1986 led to an assessment of 
bronchitis versus myoplasm pneumonia.  The veteran was 
treated for respiratory complaints in November 1986; the 
assessment was a history of recurrent bronchitis and 
childhood pneumonia, with no evidence to support a current 
pulmonary embolism.  X-rays from November 1986 revealed old 
granulomatous disease, with no acute disease.  Chest x-rays 
from April 1993 were within normal limits.  No respiratory 
disorders were noted in the report of the veteran's August 
1998 separation examination.  In May 1999, the veteran 
underwent a VA respiratory examination, during which he 
reported no episodes of bronchitis since service.  A physical 
examination and x-rays were within normal limits, and a 
diagnosis of bronchitis, not evident on examination, was 
rendered.  

In March 1987, during service, the veteran was treated for 
symptoms of sinusitis, which were then noted to be resolving.  
He complained of occasional sinusitis in his August 1998 
Report of Medical History, but the corresponding separation 
examination report was negative for any respiratory 
disabilities.  During a May 1999 VA nose, sinus, larynx, and 
pharynx examination, the veteran described a history of 
sinusitis that was treated in service.  He reported no 
current sinus attacks and indicated that he was currently 
asymptomatic.  The examination revealed mild congestion of 
the oropharynx, with no postnasal discharge or sinus 
tenderness.  The diagnosis was sinusitis, not evident on 
examination.

In June 1987, during service, the veteran was treated for 
ringing in his ears on two occasions.  The assessment was 
tinnitus secondary to noise exposure.  However, the veteran 
did not report any ear problems in his August 1998 Report of 
Medical History, and no such problems are indicated in the 
corresponding separation examination report.  The report of 
the veteran's May 1999 VA ear disease examination reflects 
that he gave a history of ringing in both ears since a 1987 
explosion, and a diagnosis of bilateral tinnitus audium was 
rendered.  A diagnosis of constant bilateral tinnitus is also 
provided in the report of the veteran's May 1999 VA 
audiological examination.  However, these examiners provided 
no further commentary as to the etiology of this disability.

In August 1987, during service, the veteran was treated for 
bilateral unresolved "osteoarthritis" of the ankles, 
although there is no indication from the service medical 
records that this diagnosis was supported by x-rays.  Also, 
the veteran was treated for a severe left ankle sprain in 
July and August of 1989.  Left ankle x-rays from August 1989 
were negative for any fractures or dislocation, although 
there was moderate effusion and soft tissue swelling.  The 
veteran's August 1998 separation examination report is 
negative for any abnormalities of the ankles.  During his May 
1999 VA orthopedic examination, the veteran reported 
"bilateral ankle sprains over the years," with pain worse 
on the left.  An examination of the ankles was within normal 
limits, except for some tenderness to palpation and slight 
residual swelling of the left ankle; the pertinent diagnosis 
was bilateral ankle sprains.  Bilateral ankle x-rays from May 
1999 were within normal limits.

The veteran was treated for left wrist pain in February 1988, 
during service.  Left wrist x-rays from that month revealed 
no significant abnormalities.  The veteran's August 1998 
separation examination report is negative for any 
abnormalities of the left hand or wrist.  During his May 1999 
VA hand, thumb, and fingers examination, the veteran 
complained of injuries to the hands in "the early 1980s," 
with some residual achiness and soreness.  A physical 
examination of the hands was within normal limits, and the 
diagnosis was a history of a fracture to both hands, with no 
residuals.  Also, during his May 1999 VA orthopedic 
examination, the veteran reported a left wrist sprain of 
unspecified date, but no left wrist abnormalities were noted; 
the pertinent diagnosis was a sprain to the left wrist.  
Bilateral hand x-rays from May 1999 were within normal 
limits.




C.  Analysis

In this case, there is no post-service medical evidence 
whatsoever that the veteran currently suffers from either 
residuals of a fracture of the left tibia or systemic 
arthritis (claimed as secondary to meningitis).  There is 
also no evidence of current residuals of claimed concussions, 
other than the veteran's separately service-connected 
migraine headaches.  Moreover, there is no evidence of a 
hearing loss disability in view of the criteria of 38 C.F.R. 
§ 3.385 (1999).

The Board observes that the veteran has been diagnosed with 
bronchitis and sinusitis, even though these disabilities were 
not shown upon examination.  Also diagnosed was the veteran's 
claimed tinnitus.  However, there is no competent medical 
evidence of record relating such current disabilities, 
assuming their existence, to service.

With regard to the veteran's claimed left and right ankle 
disabilities and residuals of an injury to the left wrist and 
hand, the Board observes that the veteran was treated for 
pain in these joints during service and has been diagnosed 
with bilateral ankle sprains and a sprain to the left wrist 
subsequent to service.  However, during the relevant VA 
examinations, the veteran did not specifically report a 
history of an in-service onset of these disabilities.  As 
such, this case is distinguishable from Hodges v. West, 13 
Vet. App. 287 (2000), in which the United States Court of 
Appeals for Veterans Claims (Court) determined that a claim 
for service connection was well grounded when there was in-
service evidence of treatment following an injury, and, 
following the veteran's report of an in-service injury, a 
post-service examiner rendered an impression of a post-
traumatic disability.  Here, where the veteran did not report 
in-service injuries to his VA examiners, there is no 
competent medical evidence relating bilateral ankle and left 
wrist and hand disabilities to service.  There is also no x-
ray evidence of arthritis of any of these joints, 
notwithstanding the in-service diagnosis of arthritis of the 
ankles.

Overall, the only evidence of record supporting the veteran's 
claims for service connection is his own lay opinion.  
However, the veteran has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a nexus or link between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection, these 
claims must be denied as not well grounded.  Since the 
veteran's claims for service connection are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim").

A review of the record indicates that the RO denied all of 
the veteran's claims for service connection as not well 
grounded in the December 1998 rating decision, but, in its 
February 1999 Statement of the Case, the RO appeared to 
continue the denial of service connection for bilateral 
hearing loss on the merits of the claim.  Regardless of the 
basis of the RO's denial, however, the Board observes that 
the Court has held that no prejudice to the veteran results 
in cases where the RO denies a claim for service connection 
on the merits and does not include an analysis of whether the 
veteran's claim is well grounded, and the Board denies the 
same claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims for service connection well grounded.  As 
such, there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for lumbar disc disease is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a fracture of the left 
tibia is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for systemic arthritis, claimed as 
secondary to meningitis, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of in-service concussions 
is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bronchitis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for sinusitis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for tinnitus is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right ankle disorder, to include 
arthritis, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left ankle disorder, to include 
arthritis, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of an injury to the left 
wrist and hand is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

